COURT OF APPEALS FOR THE
                                    FIRST DISTRICT OF TEXAS AT HOUSTON

                                                ORDER ON MOTION
Cause Number:             01-12-00262-CV
Trial Court Cause
Number:                   1066372
Style:                    Melissa Machelle Clark and Stetson Benningfield
                          v EOG Resourses Inc., Vaquero Services L.P., Vaquero Exploration, L.L.C.
Date motion filed*:       February 19, 2013
Type of motion:           Extension of time
Party filing motion:      Court Reporter
Document to be filed:     Reporter's Record

Is appeal accelerated?     Yes       No

If motion to extend time:
         Original due date:
         Number of previous extensions granted:       0
         Date Requested:                              30 days

Ordered that motion is:

              Granted
                    If document is to be filed, document due: March 20, 2013
                       Absent extraordinary circumstances, the Court will not grant additional motions to extend time

              Denied
              Dismissed (e.g., want of jurisdiction, moot)
              Other:


Judge's signature: /s/ Sherry Radack
                          Acting individually          Acting for the Court

Panel consists of

Date: February 22, 2013